Citation Nr: 1814289	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-11 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased initial rating for degenerative disc disease of the lumbar spine, status post laminectomy L5-S1, presently rated as 20 percent disabling prior to December 17, 2015, and 40 percent disabling thereafter.

2. Entitlement to an increased initial rating for left lower extremity radiculopathy, presently rated as noncompensable prior to November 20, 2012, and as 20 percent disabling thereafter.

3. Entitlement to an increased initial rating for a right lower extremity neurological disability, presently rated as neuralgia at 10 percent disabling November 20, 2012, and as 20 percent disabling for radiculopathy thereafter.  

4. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to November 20, 2012.




ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1983 to October 1983; from June 1986 to July 1990; and from June 2007 to April 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which granted service connection for degenerative disc disease of the lumbar spine and right lower extremity neuralgia, secondary to the spine disability.  The Board observes that a May 2013 rating decision granted an increase disability rating for right lower extremity neuralgia (recharacterizing that disability as radiculopathy) and also granted service connection for left lower extremity radiculopathy secondary to the spine disability.  Although the ratings for the Veteran' bilateral radiculopathy were not expressly appealed by the Veteran, they have been included in the issues on appeal per the General Rating Formula for Diseases and Injuries of the Spine, which directs the Board to also consider associated objective neurologic abnormalities associated with spinal disabilities.  38 C.F.R. § 4.71a, Note (1) (2017).  

In February 2016, the RO granted the Veteran TDIU, effective December 29, 2015.  In January 2018, a new rating decision was issues which granted TDIU effective November 20, 2012.  However, that does not constitute a complete grant of the issue on appeal as the grant did not cover the entire claims period.  As such, the issue of entitlement to TDIU prior to November 20, 2012, remains on appeal.  

As a matter of background, this appeal previously came before the Board in October 2016, at which time it was remanded for further development.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. Prior to December 17, 2015, the Veteran's low back disability resulted in a loss of forward flexion between 30 and 60 degrees; there was no ankylosis or intervertebrale disc syndrome (IVDS) resulting in at least 4 weeks of incapacitating episodes.

2. From December 17, 2015, the Veteran's degenerative disc disease has resulted in limitation of forward flexion to 10 degrees; there is no evidence ankylosis or IVDS resulting in at least 4 weeks of incapacitating episodes.  

3. Prior to November 20, 2012, the Veteran's right lower extremity neurological disorder resulted in mild symptomatology, which was wholly sensory in nature.

4. From November 20, 2012, the Veteran's right lower extremity neurological disorder has resulted in no more than moderate symptomatology, which is wholly sensory in nature.  

5. For all periods on appeal.  The Veteran's left lower extremity radiculopathy has resulted in no more than moderate symptomatology, which is wholly sensory in nature.  


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for degenerative disc disease of the spine prior to December 17, 2015, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5237, 5243 (2017).  

2. The criteria for a rating in excess of 40 percent for degenerative disc disease of the spine from December 17, 2015, have not been met.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.27, 4.40, 4.45, 4.71a, DCs 5237, 5243.

3. The criteria for a rating in excess of 10 percent for a neurological disability if the right lower extremity were not met prior to November 20, 2012.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.6, 4.7, 4.124a, DCs 8520, 8721 (2017).  

4. The criteria for a rating in excess of 20 percent for a neurological disability if the right lower extremity have not been met from November 20, 2012.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.6, 4.7, 4.124a, DCs 8520, 8721.

5. The criteria for a rating in excess of 20 percent for radiculopathy of the left lower extremity have not been met for any period on appeal.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.6, 4.7, 4.124a, DCs 8520, 8721.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  Here, the duty to notify was satisfied by way of a letter sent in October 2010.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  The RO has obtained the Veteran's VA treatment records, private treatment records, VA examination reports, Social Security Administration (SSA) records, buddy statements, and statements from the Veteran.  The Veteran has not notified VA of any outstanding evidence, and the Board is aware of none.  Hence, the Board is satisfied that the duty-to-assist was met.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).    

Increased Ratings

The Veteran is presently service connected for degenerative disc disease of the lumbar spine, rated as 20 percent disabling from April 21, 2010, and as 40 percent disabling from December 17, 2015; radiculopathy of the right lower extremity, rated as neuralgia at 10 percent disabling from April 21, 2010, and as radiculopathy at 20 percent disabling from November 20, 2012; and for radiculopathy of the left lower extremity, rated as 20 percent disabling from November 20, 2012.  She asserts she is entitled to increased ratings for all three disabilities.  

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where, as in the case of the issue on appeal, the question for consideration is the propriety of the initial evaluation assigned, consideration of the medical evidence since the effective date of the award of service connection and consideration of the appropriateness of staged ratings are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).   Further, "[w]here there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned."  38 C.F.R. § 4.7 (2017).

The Board finds that increased rating should not be granted.   

The Veteran's spine disability is rated under Diagnostic Code 5243-5237.   Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2017).  In this case, the hyphenated diagnostic code indicates lumbosacral or cervical strain which may also be manifested by intervertebral disc syndrome.

Under the General Rating Formula applicable to the thoracolumbar spine, a 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of height.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5237-5243 (2017).  

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.

A 50 percent evaluation will be assigned with evidence of unfavorable ankylosis of the entire thoracolumbar spine.  Id.

A 100 percent rating requires evidence of unfavorable ankylosis of the entire spine.  Id.

Here, the Board observes that a disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2017).  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45 (2017).  Although pain may cause functional loss, pain itself does not constitute functional loss.  Rather, pain must affect some aspect of "the normal working movements of the body," such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (quoting 38 C.F.R. § 4.40); see also DeLuca v. Brown, 8 Vet. App. 202, 206-207 (1995).

Also applicable in this instance is Diagnostic Code 5243, which compensates for intervertebral disc syndrome (IVDS).  Under the applicable criteria, a 10 percent rating is assigned for episodes having a total duration of at least one week, but less than 2 weeks during the prior 12 months.  Incapacitating episodes having a total duration of at least 2 weeks by less than 4 weeks during the prior 12 months are assigned a 20 percent rating.  A 40 percent rating is assigned for incapacitating episodes of at least 4 weeks, but less than 6 weeks in the prior 12 months.  Finally, incapacitating episodes having duration of at least 6 weeks during the prior 12 months are assigned a 60 percent rating.  38 C.F.R. § 4.71a, DC 5243 (2017).  When assessing spinal disabilities, a rating should be assigned either under the General Rating Formula or for IVDS, whichever provides the higher rating.  See, id.  

The Veteran was first afforded a VA examination in connection with her claim in January 2011 (the Board does acknowledge private treatment records and service treatment records submitted by the Veteran which address the severity the disability, but they are not applicable in this matter as they are dated between 2007 and 2009, and therefore do not fall in the period of service connection).  At the time of the VA examination, the Veteran was noted to have undergone a surgical laminectomy in October 2009, currently not on any medication.  Gait was normal.  Complaints included lower back pain with stiffness and weakness.  Pain was located in the lumbosacral area and radiated up to the mid back and down the right leg into the foot.  She was able to walk normally without any assistive devices.  The condition was found to have no effect on her usual occupation, which included desk work.  Forward flexion was to 45 degrees without pain, which is compensated by a maximum 20 percent rating.  Combined range of motion was to 185 degrees without pain, which only provides for a 10 percent rating.  There was no additional limitation of motion following repetitive use.  No ankylosis was reported.  Flare-ups were reported which consisted of increased pain, occurring approximately one a month and lasting for approximately a week.  Additional limitation of motion due to such flare-ups was not reported.  On examination there was no objective evidence of painful motion, spasm, weakness or tenderness.  She denied any incapacitating episodes in the prior 12 months.  

The Veteran's notice of disagreement, filed in March 2011 indicated that she did, in fact, report incapacitation in the prior 12 months, however, the medical records submitted in support of that statement are associated with her psychiatric disability, which is not presently on appeal.  Therefore, to the extent that her back contributed to her psychiatric disabilities resulting in incapacitation, that does not support a finding of IVDS, and is not applicable in rating her spine disability under the diagnostic code.  The Board also notes that the Veteran submitted a VA Form 9 in July 2011(Appeal to the Board of Veterans' Appeals) (in this case, a premature VA Form 9 as it pre-dates the issuance of a statement of the case), in which she stated that she experienced an incapacitating episode between September 2009 and December 2009.  While records do show that she did experience severe back pain during that period of time, and ultimately underwent a laminectomy in October 2009, that period pre-dates the date of service connection (in fact, it pre-dates her separation from her final period of active service) and therefore is inapplicable to the rating question on appeal.   

VA treatment records dated July 11, 2011, show pain mostly in the lumbosacral area, radiating to the mid back and right leg and foot.  She was able to walk normally without assistive devices.  Her back was normal and symmetric.  Paravertebral tenderness was noted in the lumbar area.  Forward flexion was to 45 degrees without any pain, which is compensated with a maximum 20 percent rating.  Combined range of motion was not reported, although extension was to 20 degrees without pain, the same as during her January 2011 examination.  Gait was normal.  Strength in the right lower extremity was 4/5.  Left lower extremity was normal. 

Medical Evaluations from her job with the Nation Guard, dated in August 2011 indicate that the Veteran was unable to engage in physical activities such as sit-ups, push-ups; two mile timed runes, timed walking, timed swimming, and timed biking.  However, those records do not provide data under which the Board may evaluate the disability under the Diagnostic Code.  

An August 2011 medical consultation sheet from the Ohio Army National Guard showed chronic low back pain, status post-laminectomy, with a poor prognosis.  Treatment includes surgery, medication, physical therapy, steroid injections, and chiropractic treatment.  However, that record does not discuss limitation of motion, incapacitating episodes, or other criteria under which the disability may be rated.  

On November 20, 2012, the Veteran was afforded a new VA examination.  At that time, the Veteran reported lower back pain and swelling with any bending or lifting motion.  Forward flexion was to 60 degrees without any objective evidence of pain, which is compensated by a 20 percent rating.  Combined range of motion was 205 degrees without any objective evidence of painful motion, which only provides for a 10 percent rating.  No further loss of range of motion was exhibited on repetition.  No further functional loss was found due to factors such as weakness, fatigability, incoordination, or pain on movement.  There was some localized tenderness in the low back, but it did not result in guarding or muscle spasm.  Gait was normal.  Strength was normal.  There was no muscle atrophy.  Reflexes were normal.  Sensation was decreased in the lower leg/ankles and feet/toes, bilaterally.  Radiculopathy was found in both lower extremities (the severity of the Veteran's radiculopathy is discussed in more detail below).  No IVDS was found.  No ankylosis was found.  The Veteran used a back brace for normal locomotion.  Functionally, the examiner stated that the Veteran's back condition caused her to lose employment which included lifting, bending and pulling, but noted that she was presently in school for retraining.  

A May 2012 Social Security Administration (SSA) determination found the Veteran able to walk without assistance and lift lighter objects long enough to complete a normal work day, despite physical impairment of the back.  

On December 17, 2015, the Veteran was afforded a new VA examination.  The Veteran reported pain approximately 5-6 out of 10.  Bending, walking, and sitting for long periods of time caused the pain to go to 10/10.  The Veteran reported being unable to flex or bend from side to side because of pain.  Forward flexion was to 10 degrees, with pain on movement (although not causing any further functional loss), which is compensated by a maximum 40 percent rating (the maximum rating allowed based on limitation of motion).  Combined range of motion was 150 degrees, which is only compensated with a 20 percent rating.  Tenderness was noted in the mid lower back and both iliac crests.  She was also very tender in the mid scapular area.  The Veteran was able to complete repetitive use testing, with no additional loss of range of motion.  Pain, weakness, fatigability or incoordination did not significantly limit range of motion.  There was some localized tenderness and guarding, but it did not result in abnormal gait or spinal contour.  The examiner stated that there was some weakened movement due to muscle or peripheral nerve issues, and some instability of station.  The examiner did find evidence of IVDS, resulting in incapacitating episodes, approximately once every three months, and lasting approximately 72 hours each (for a total of 12 days over the prior year), which only provides for a 10 percent disability rating.  There was no evidence of ankylosis, which would provide for a rating in excess of the 40 percent assigned from that date.  The examiner stated that functional impact of the Veteran's spine disability resulted in her not being able to lift greater than 20 pounds.  She stated that the ability to lift weight was severely limited by her inability to bend at the waist.  Her ability to perform sedentary work was limited by her inability to sit for long periods of time, but she could work as long as she can walk around every once in a while.  

A May 15, 2016 private treatment record from an annual physical examination noted a grossly normal musculoskeletal examination with range of motion appropriate for age.  The Veteran did not report any low back symptoms at that time.  

A July 2016 SSA determination found the Veteran to be disabled by virtue of her bipolar disorder, but did not address the severity of her spine or other physical disabilities, nor did it find those symptoms to preclude employment.  

The Board does note that in August 2012, the Veteran submitted a private medical record discussing her low back disability, and associated lower extremity neurological symptoms, however, that record is undated (the only dates in the record discuss comparing MRI imaging of the lumbar spine from 2007, with 2009 films).  In light of the undated nature of this document, the Board cannot apply that record to any specific time period on appeal, particularly as the dates discussed in the record indicate that it may have been created prior to service connection being established.  

In sum, prior to December 17, 2015, the Veteran's low back disability resulted in no less than 30 degrees forward flexion, which is compensated by a 20 percent rating under the diagnostic code.  From that date forward, her disability limited forward flexion to 10 degrees, which is compensated by a 40 percent rating.  At no point has she been found to have ankylosis which would provide for a higher rating under the General Formula for Diseases and Injuries of the Spine, nor has she been found to have IVDS which results in incapacitating episodes of at least 4 weeks or more.  As such, the Board finds that a schedular rating in excess of 20 percent prior to December 17, 2015, and 40 percent thereafter is the maximum rating which can be assigned based on the evidence of record.  

Turning to the Veteran's right and left lower extremity radiculopathy, those disabilities are rated under Diagnostic Code 8520, which compensates for paralysis of the sciatic nerve.  Under the applicable diagnostic criteria, mild incomplete paralysis of the sciatic nerve is assigned a 10 percent rating.  A 20 percent rating is assigned for moderate incomplete paralysis.  Moderately severe incomplete paralysis is assigned a 40 percent rating.  Severe, with marked muscular atrophy, is assigned a 60 percent disability rating.  Finally, complete paralysis of the sciatic nerve, described as the foot dangles and drops; no active movement possible of the muscles below the knee; flexion of the knee weakened or (very rarely) lost; is assigned an 80 percent disability rating.  38 C.F.R. § 4.124a, DC 8520 (2017).  

The Board does acknowledge that prior to November 20, 2012, the Veteran's right leg neurological disability was rated as neuralgia under Diagnostic Code 8721, which compensates for neuralgia of the popliteal nerve.  Under those rating criteria, a 10 percent rating is assigned for mild incomplete paralysis; a 20 percent rating is assigned for moderate incomplete paralysis; and a 30 percent rating is assigned for severe incomplete paralysis.  Finally, a 40 percent rating is assigned for complete paralysis, defined as foot drop and slight droop of first phalanges of all toes, cannot dorsiflex foot, extension of proximal phalanges of toes lost; abduction of the foot lost, adduction weakened; anesthesia covers the entire dorsum of the foot and toes.  38 C.F.R. § 4.124a, DC 8721 (2017).  The Board will consider both diagnostic codes, although it notes that Diagnostic Code 8520 provides for higher possible ratings for the disability.  

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

Words such as "mild," "moderate," and "severe" are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2017).

The evidence of record indicates that the January 2011 examination showed strength of 4/5 in the lower extremities.  The examiner noted that the straight leg raise showed a positive result in the right limb with mild radiating pain in that limb with lumbar spine motion.  Sensation was diminished at the medial aspect of the right lower extremity.  There was no edema.  As noted above, the Veteran was able to ambulate normally without any assistive devices.  As this shows no more than sensory involvement, the Board finds that a maximum rating of 10 percent is appropriate.  

A July 2011 VA treatment note showed normal gait with strength 4/5 in the right lower extremity, and radiating pain from the back into the right leg and foot.  Severity was not discussed.  This also shows no more than sensory involvement, and therefore a 10 percent rating is the maximum rating available under the diagnostic criteria.  

The November 20, 2012, VA examination diagnosed radiculopathy of both lower extremities with decreased (but not absent) sensation bilaterally in the lower leg/ankles and foot/toes.  Constant pain was mild, while intermittent pain was moderate in nature.  The Veteran also experienced moderate paresthesias and/or dysthesia, and moderate numbness.  There were no other signs of radiculopathy and the examiner reported severity as not affecting her ability to work.  Here, the Board again finds that the symptoms experienced by the Veteran at this time are no more than sensory in nature.  There is no evidence of symptoms other than those which are sensory in nature.  To the extent that the RO assigned a 20 percent rating based on moderate incomplete paralysis of the sciatic nerve from this date forward for both lower extremities, the Board finds that a rating in excess of that number is not supported by the evidence of record.  

The December 17, 2015, VA examination showed normal strength in all movement except knee extension which was 4/5.  Reflexes were normal bilaterally.  Sensor testing was normal in the upper anterior thighs and left lower leg/ankle.  Sensation was decreased, but not absent, in the bilateral thighs/knees, feet/toes, and right lower leg/ankle.  Radiculopathy was found to result in mild intermittent pain (usually dull) and no constant pain.  There was mild paresthesias and/or dysthesia bilaterally.  Numbness was mild in the left lower extremity, and moderate in the right.  No other symptoms of radiculopathy were found; no other neurological symptoms were found.  The examiner opined that both sides experienced mild radiculopathy.  The examiner opined that the Veteran suffered from mild incomplete paralysis of the sciatic nerve on the left side, and moderate incomplete paralysis of the sciatic nerve on the right.  She occasionally used a cane to ambulate.  The examiner stated that the peripheral nerve condition did not impact her ability to work, specifically, it did not affect her ability to lift weight.  The numbness in her lower legs is such that she would not notice if she harmed her legs or feet while performing physical labor.  Again, the Board finds that the examination showed no more than sensory symptoms associated with her 

A May 15, 2016 private treatment record of an annual physical examination showed a normal musculoskeletal examination.  Deep tendon reflexes were normal and symmetrical.  Gait was normal and no tremor was noted.  This record contains no evidence that would suggest that the Veteran's bilateral radiculopathy has manifested to more than a moderate degree.

Finally, on December 27, 2017, the Veteran was afforded a new peripheral nerve examination.  There was no evidence of constant pain.  Intermittent (usually dull) pain was mild in both lower extremities.  Paresthesias and/or dysthesia was mild bilaterally.  Numbness was moderate.  Strength was complete and full in all movements, except knee extension which was 4/5.  There was no evidence of muscle atrophy.  Reflexes were all normal.  Sensation was decreased, but not absent, in the thigh/knee, lower leg/ankle, and foot/toes, bilaterally.  There were no trophic changes found.  Gait was normal.  The examiner opined that the Veteran's radiculopathy was the result of moderate incomplete paralysis of the sciatic nerve.  The Veteran did not require the use of assistive devices to ambulate.  No other significant diagnostic findings or results were reported.  The examiner stated that the Veteran's radiculopathy did not impact her ability to work.  Again, the Board finds that this examination shows no more than symptoms which are wholly sensory in nature.  As such, there are no grounds under the diagnostic criteria to award a rating in excess of 20 percent for peripheral neuropathy for either lower extremity.  

In sum, the Veteran's radiculopathy of the lower extremities has never been manifested by more than symptoms which are sensory in nature.  As such, increased ratings in excess of 10 percent prior to November 20, 2012 for the right leg, and in excess of 20 percent for both legs thereafter cannot be assigned.  

In reaching the above conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, because the preponderance of the evidence is against the claim, that doctrine does not apply.  See 38 U.S.C. § 5107 (2012); Gilbert v. Derwinski, 1 Vet App. 49 (1990); 38 C.F.R. § 3.102 (2017).

Finally, in exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2017).  The Court of Appeals for Veteran's Claims (Court) has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Here, the Board finds that the rating criteria contemplate the Veteran's back and lower extremity disabilities and that the Veteran's service-connected disabilities are productive of symptoms specifically identified in the Rating Schedule, such as loss of ambulation and range of motion, and sensory symptomatology.  Thus, thus the manifestations of her various disabilities are contemplated by the schedular rating criteria.  The rating criteria are therefore adequate to evaluate the Veteran's disabilities and referral for consideration of extraschedular rating is not warranted.


ORDER

A rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied prior to December 17, 2015.

A rating in excess of 40 percent for degenerative disc disease of the lumbar spine is denied after December 17, 2015.

A rating in excess of 10 percent for a neurological disability of the right lower extremity is denied prior to November 20, 2012.

A rating in excess of 20 percent for a neurological disability of the right lower extremity is denied from November 20, 2012.

A rating in excess of 20 percent for radiculopathy of the left lower extremity is denied for all periods on appeal



REMAND

A Veteran will be entitled to TDIU upon establishing he or she is in fact unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities.  See 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2017).  Consideration may be given to his level of education, any special training, and previous work experience in making this determination, but not to his or her age or impairment from disabilities that are not service connected (i.e., unrelated to military service).  See 38 C.F.R. §§ 3.341, 4.15, 4.16, 4.19 (2017).

To qualify for a total rating for compensation purposes on a schedular basis, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities-provided there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a). 

In a January 11, 2018 rating decision, the RO granted an earlier effective date for TDIU of November 20, 2012, which was the first day the Veteran meets the schedular criteria for TDIU.  However, this leaves the period prior to November 20, 2012 still on appeal.  During that period of time, the Veteran's combined disability rating was 50 percent, which means she does not meet the schedular criteria for a grant of TDIU.  

Where the percentage requirements for schedular TDIU are not met, TDIU may nevertheless be assigned on an extraschedular basis when a veteran is unable to secure or follow a substantially gainful occupation as a result of his or her service-connected disability or disabilities, however, the Board is precluded from assigning extraschedular TDIU in the first instance.  38 C.F.R. § 4.16 (b); Bowling v. Principi, 15 Vet. App. 1, 10 (2001).

As the Veteran has alleged that she has been unable to work since February 2012, the Board finds that a remand is required for referral of the Veteran's claim to the Director of Compensation and Pension Service to determine if TDIU on an extraschedular basis is warranted prior to November 20, 2012.  

Accordingly, the case is REMANDED for the following action:

1. Invite the Veteran to submit any additional evidence in support of her claim.  

2. The RO should submit the Veteran's claim of entitlement to TDIU prior to November 20, 2012, to the Director of Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 4.16(b). 

3. Thereafter, readjudicate the claim on appeal in light of all further development.  If any benefit sought should remain denied, issue the Veteran a supplemental statement of the case and afford adequate time to respond before returning the matter to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
B. T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


